Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 2, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  152207




  KAMI PLASTER,

                 Plaintiff-Appellee,

  v                                                                  SC: 152207
                                                                     COA: 327389
  ROBERT EUGENE PLASTER,

             Defendant-Appellant.
  ___________________________________

                  On order of the Chief Justice, defendant-appellant having failed to pay the
  partial filing fee as required by the order of September 28, 2015, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 2, 2015
           jam
                                                                                Clerk